      Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 1 of 30 PageID #: 1



                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 MARY TOTH, On Behalf of Herself and All                )
 Others Similarly Situated,                             )
                                                        )           Civil Action No. 4:18-cv-0706
                    Plaintiff,                          )
                                                        )           JURY TRIAL DEMAND
 v.                                                     )
                                                        )
 ZOE’S KITCHEN, INC., GREG                              )
 DOLLARHYDE, THOMAS BALDWIN, SUE                        )
 COLLINS, CORDIA HARRINGTON, KEVIN                      )
 MILES, and ALEC TAYLOR                                 )
                                                        )
                    Defendants.                         )

                                  CLASS ACTION COMPLAINT

       Plaintiff Mary Toth (“Plaintiff”), by her attorneys, on behalf of herself and those similarly
situated, files this action against Defendants, and alleges upon information and belief, except for
those allegations that pertain to her, which are alleged upon personal knowledge, as follows:
                                   SUMMARY OF THE ACTION
       1.      Plaintiff brings this stockholder class action on behalf of herself and all other public
stockholders of Zoe’s Kitchen, Inc. (“Zoe’s Kitchen” or the “Company”), against Zoe’s Kitchen
and the Company’s Board of Directors (the “Board” or the “Individual Defendants) for violations
of Sections 14(a) and 20(a) of the Securities and Exchange Act of 1934 (the “Exchange Act”), and
for breaches of fiduciary duty as a result of Defendants’ efforts to sell the Company as a result of
an unfair process for an unfair price to Cava Group, Inc. and Pita Merger Sub, Inc. (“Merger Sub,”
collectively with Cava Group, Inc., “Cava” or “Parent”), which are entities affiliated with Ronald
M. Shaich (“Shaich”) through Act III Holdings, LLC (“Act III”). Shaich through Act III, along
with Artal International S.C.A. (“Artal”), an affiliate of The Invus Group LLC (“Invus”), are
providing financing for Cava’s proposed acquisition of Zoe’s Kitchen.
     Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 2 of 30 PageID #: 2




       2.      This action seeks to enjoin a stockholder vote in which Cava, through its affiliates,
will acquire each outstanding share of Zoe’s Kitchen common stock for $12.75 per share in cash,
with a total valuation of approximately $300 million (the “Proposed Transaction”).
       3.      The terms of the Proposed Transaction were memorialized in an August 20, 2018
filing with the United States Securities and Exchange Commission (“SEC”) on Form 8-K attaching
the definitive Agreement and Plan of Merger (the “Merger Agreement”). Under the terms of the
Merger Agreement, Zoe’s Kitchen will become an indirect wholly owned subsidiary of Cava, and
Zoe’s Kitchen stockholders will receive $12.75 in cash for each share of Zoe’s Kitchen common

stock they own.
       4.      Thereafter, on September 25, 2018, Zoe’s Kitchen filed a Preliminary Proxy
Statement on Schedule Prem14A (the “Preliminary Proxy”) with the Securities and Exchange
Commission (the “SEC”) in support of the Proposed Transaction.
       5.      The Proposed Transaction is unfair and undervalued for a number of reasons.
Significantly, the Preliminary Proxy describes an insufficient sales process in which the Board
only paid lip service to its fiduciary duties by creating a committee of the Board to serve as a
“Special Committee.” However, the Preliminary Proxy reveals that the Special Committee was
inherently conflicted as Defendant Dollarhyde, the Company Chairman of the Board, former Chief
Executive Officer, and an inside Director, was selected to sit on the Special Committee.
       6.      Moreover, the Preliminary Proxy does not indicate what powers, if any this Special
Committee would have to veto a proposed strategic alternative.
       7.      Further shirking their fiduciary duties, it appears that the Special Committee, and
the Board at large, decided against conducting any form of market check after the initiation
indication of interest to purchase the Company was delivered.
       8.      Next, it appears as though the Board has entered into the Proposed Transaction to
procure for itself and senior management of the Company significant and immediate benefits with
no thought to the Company’s public stockholders. For instance, pursuant to the terms of the
Merger Agreement, upon the consummation of the Proposed Transaction, Company Board


                                             2
     Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 3 of 30 PageID #: 3




Members and executive officers will be able to exchange all Company equity awards for the
merger consideration. Moreover, certain Directors and other insiders will also be the recipients of
lucrative change-in-control agreements, triggered upon the termination of their employment as a
consequence of the consummation of the Proposed Transaction.
       9.      Further, Defendants have breached their fiduciary duties to the Company’s
stockholders by agreeing to the Proposed Transaction which undervalues Zoe’s Kitchen and is the
result of a flawed sales process.
       10.     Moreover, in violation of sections 14(a) and 20(a) of the Securities and Exchange

Act of 1934 (the “Exchange Act”), and in violation of their fiduciary duties, Defendants caused to
be filed with the SEC the materially deficient Preliminary Proxy on September 25, 2018, in an
effort to solicit stockholders to vote their Zoe’s Kitchen shares in favor of the Proposed
Transaction.    The Preliminary Proxy is materially deficient and deprives Zoe’s Kitchen
stockholders of the information they need to make an intelligent, informed and rational decision
of whether to vote their shares in favor of the Proposed Transaction. As detailed below, the
Preliminary Proxy omits and/or misrepresents material information concerning, among other
things: (a) the sales process leading up to the Proposed Transaction; (b) the financial projections
for Zoe’s Kitchen, provided by Zoe’s Kitchen to the Company’s financial advisor Piper Jaffray &
Co. (“Piper Jaffray”) for use in its financial analyses; and (c) the data and inputs underlying the
financial valuation analyses that purport to support the fairness opinions provided by the
Company’s financial advisor, Piper Jaffray.
       11.     Absent judicial intervention, the Proposed Transaction will be consummated,
resulting in irreparable injury to Plaintiff and the Class. This action seeks to enjoin the Proposed
Transaction or, in the event the Proposed Transaction is consummated, to recover damages
resulting from violation of the federal securities laws by Defendants.




                                              3
     Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 4 of 30 PageID #: 4




                                           PARTIES
       12.     Plaintiff is an individual citizen of the Commonwealth of Massachusetts. She is,
and at all times relevant hereto has been, a Zoe’s Kitchen stockholder.
       13.     Defendant Zoe’s Kitchen is a Delaware corporation and maintains its principal
executive offices at 5760 State Highway, Suite 650, Plano, Texas, 75024. Zoe’s Kitchen’s
common stock is traded on the NYSE under the ticker symbol “ZOES.”
       14.     Defendant Greg Dollarhyde (“Dollarhyde”) is a director of Zoe’s Kitchen. In
addition, Dollarhyde serves as the Company’s Chair of the Board and formerly served as its Chief

Executive Officer from 2008 through 2011.
       15.     Defendant Thomas Baldwin (“Baldwin”) is a director of Zoe’s Kitchen.
       16.     Defendant Sue Collyns (“Collyns”) is a director of Zoe’s Kitchen. In addition,
Casey serves as a member of the Board’s Compensation Committee.
       17.     Defendant Cordia Harrington (“Harrington”) is a director of Zoe’s Kitchen.
       18.     Defendant Kevin Miles (“Miles”) is a director of Zoe’s Kitchen. In addition,
Miles is CEO of the Company.
       19.     Defendant Alec Taylor (“Taylor”) is a director of Zoe’s Kitchen.
       20.     Defendants identified in paragraphs 14 through 19 are collectively referred to
herein as the “Director Defendants” or the “Individual Defendants.”
       21.     Non-Party Cava Group, Inc. is a private company that owns and operates a chain
of Greek and Mediterranean restaurants in the United States. As of the time of the Merger
Announcement, Cava owned and operated sixty-six locations nationwide. Cava is a private
company incorporated in Delaware and headquartered at 702 H Street NW, Washington, DC.
       22.     Non-Party Merger Sub is Delaware Corporation and a party to the Merger
Agreement. Merger Sub is a wholly-owned subsidiary of Cava.
       23.     Non-Party individual Shaich is the sole manager of Act III and is personally
financing, through Act III, $125 million equity required of Parent in the Proposed Transaction.
Shaich also attempted to negotiate a seat for himself on the Zoe’s Kitchen Board during the sales


                                            4
     Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 5 of 30 PageID #: 5




process in advance of a proposed private investment in public equity (“PIPE”) deal to personally
acquire a minority stake in Zoe’s Kitchen. Furthermore, Shaich is the founder, Chairman, and
former CEO of Panera Bread Company, a direct competitor to Zoe’s Kitchen.                  Upon the
completion of the Proposed Transaction Shaich will be the Chairman of the Board of the surviving
entity.
          24.   Non-Party Artal is a subsidiary of Invus, a global investment firm with

approximately $8 billion of assets under its management. Through Artal, Invus has pledged to

finance $162 million of the equity required of Parent in the Proposed Transaction.

                                 JURISDICTION AND VENUE

          25.   This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and Section 20(a) of the Exchange Act. This action is not a collusive

one to confer jurisdiction on a court of the United States, which it would not otherwise have. The

Court has supplemental jurisdiction over any claims arising under state law pursuant to 28 U.S.C.

§ 1367.

          26.   Personal jurisdiction exists over each Defendant either because Defendant conducts

business in or maintains operations in this District or is an individual who is either present in this

District for jurisdictional purposes or has sufficient minimum contacts with this District as to

render the exercise of jurisdiction over Defendant by this Court permissible under traditional

notions of fair play and substantial justice.

          27.   Venue is proper in this District pursuant to 28 U.S.C. § 1391, because Zoe’s

Kitchen maintains its principal offices in this district, and each of the Individual Defendants, as

Company officers or directors, has extensive contacts within this District.




                                                5
     Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 6 of 30 PageID #: 6




                              CLASS ACTION ALLEGATIONS
       28.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23,

individually and on behalf of the stockholders of Zoe’s Kitchen’s common stock who are being

and will be harmed by Defendants’ actions described herein (the “Class”). The Class specifically

excludes Defendants herein, and any person, firm, trust, corporation or other entity related to, or

affiliated with, any Defendant.

       29.     This action is properly maintainable as a class action because:

               a.          The Class is so numerous that joinder of all members is impracticable.

               According to the Company’s most recent 10-Q, as of August 17, 2018, there were

               more than 19 million common shares of Zoe’s Kitchen outstanding. The actual

               number of public stockholders of Zoe’s Kitchen will be ascertained through

               discovery;

               b.          There are questions of law and fact which are common to the Class,

               including inter alia, the following:

                      i.          Whether Defendants have violated the federal securities laws;

                     ii.          Whether Defendants made material misrepresentations and/or

                                  omitted material facts in the Proxy;

                    iii.          Whether Defendants have breached their fiduciary duties; and

                    iv.           Whether Plaintiff and the other members of the Class have and will

                                  continue to suffer irreparable injury if the Proposed Transaction is

                                  consummated.

               c.          Plaintiff is an adequate representative of the Class, has retained competent

               counsel experienced in litigation of this nature, and will fairly and adequately

               protect the interests of the Class;


                                                 6
     Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 7 of 30 PageID #: 7



               d.        Plaintiff’s claims are typical of the claims of the other members of the Class,

               and Plaintiff does not have any interests adverse to the Class;

               e.        The prosecution of separate actions by individual members of the Class

               would create a risk of inconsistent or varying adjudications with respect to

               individual members of the Class which would establish incompatible standards of

               conduct for the party opposing the Class;

               f.        Plaintiff anticipates that there will be no difficulty in the management of

               this litigation and, thus, a class action is superior to other available methods for the

               fair and efficient adjudication of this controversy; and

               g.        Defendants have acted on grounds generally applicable to the Class with

               respect to the matters complained of herein, thereby making appropriate the relief

               sought herein with respect to the Class as a whole.

                 THE INDIVIDUAL DEFENDANTS’ FIDUCAIRY DUTIES
       30.     By reason of the Individual Defendants’ positions with the Company as officers
and/or directors, said individuals are in a fiduciary relationship with Zoe’s Kitchen and owe the
Company the duties of due care, loyalty, and good faith.
       31.     By virtue of their positions as directors and/or officers of Zoe’s Kitchen, the
Individual Defendants, at all relevant times, had the power to control and influence, and did control
and influence and cause Zoe’s Kitchen to engage in the practices complained of herein.
       32.     Each of the Individual Defendants are required to act with due care, loyalty, good
faith and in the best interests of the Company. To diligently comply with these duties, directors
of a corporation must:
               a.        act with the requisite diligence and due care that is reasonable under
               the circumstances;
               b.        act in the best interest of the company;


                                                7
     Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 8 of 30 PageID #: 8




               c.      use reasonable means to obtain material information relating to a
               given action or decision;
               d.      refrain from acts involving conflicts of interest between the
               fulfillment of their roles in the company and the fulfillment of any other
               roles or their personal affairs;
               e.      avoid competing against the company or exploiting any business
               opportunities of the company for their own benefit, or the benefit of others;
               and

               f.      disclose to the Company all information and documents relating to
               the company’s affairs that they received by virtue of their positions in the
               company.
       33.     In accordance with their duties of loyalty and good faith, the Individual
Defendants, as directors and/or officers of Zoe’s Kitchen, are obligated to refrain from:
               a.      participating in any transaction where the directors’ or officers’
               loyalties are divided;
               b.      participating in any transaction where the directors or officers are
               entitled to receive personal financial benefit not equally shared by the
               Company or its public stockholders; and/or
               c.      unjustly enriching themselves at the expense or to the detriment of
               the Company or its stockholders.
       34.     Plaintiff alleges herein that the Individual Defendants, separately and together, in
connection with the Proposed Transaction, violated, and are violating, the fiduciary duties they
owe to Zoe’s Kitchen, Plaintiff and the other public stockholders of Zoe’s Kitchen, including their
duties of loyalty, good faith, and due care.
       35.     As a result of the Individual Defendants’ divided loyalties, Plaintiff and Class
members will not receive adequate, fair or maximum value for their Zoe’s Kitchen common stock
in the Proposed Transaction.


                                               8
     Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 9 of 30 PageID #: 9



                               SUBSTANTIVE ALLEGATIONS

Company Background
       36.     According to its website, Zoe’s Kitchen is a fast-casual restaurant concept serving
a distinct menu of fresh, wholesome, Mediterranean inspired dishes delivered with Southern
hospitality. With more than 200 locations in 20 states across the United States, Zoe’s Kitchen
aims to deliver goodness to its customers by providing simple, tasty and fresh Mediterranean
meals, inspired by family recipes, and made from scratch daily.
       37.     Zoe’s Kitchen has shown sustained solid financial performance. For example, in a

February 22, 2018 press release announcing the Company’s fourth quarter and fiscal year 2017
financial results, the Company reported total revenue increased 15.2% in the quarter and 13.8%
year over year with 39 new restaurants opening. Defendant Kevin Miles, President and Chief
Executive Officer of Zoe’s Kitchen, commented, “I continue to be very pleased with our team’s
focus and discipline toward executing our initiatives, which resulted in improved operations and
guest experience throughout the year, including our fourth quarter. Seeing the positive impact of
these initiatives on our business, I am confident that our strategy is on firm footing and that we are
continuing to build a strong brand for long-term success.”
       38.     Speaking on these positive results Miles continued, “[l]ooking ahead to 2018, we
are focused on several growth drivers that include new menu items and beverage innovation that
will extend our leadership position in the Mediterranean category as well as drive growth in our
dinner day part; investing in our digital platform and marketing to build deeper guest relationships
and offer more convenience; and expanding our reach through off-premise catering and delivery
channels. We believe these initiatives, along with reducing our development to 25 new locations
and leveraging our expense management efficiencies, are the right steps to drive long-term
shareholder value.”
       39.     While the Company acknowledged certain financial issues coming out of the first
quarter of 2018, the reaction of the financial press, the market and certain large stockholders of the
Company establish the uniform reaction that this deal is undervalued and bad for stockholders.


                                              9
    Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 10 of 30 PageID #: 10




       40.     First, while the deal was announced at $12.75 per share, the stock has closed above
the deal price on every trading day since the announcement and closed as high as traded as high as
$13.70 on August 31, 2018.
       41.     Furthermore, the hedge fund, PW Partners Atlas Fund, filed a Schedule 13D stating
that the proposed Cava deal “undervalues” the Company. The IPO price of the stock was $15.00
and just two years ago, the stock was trading above $35 a share. More recently, its 52-week high
was $17.65, more than 35% above the deal price.
       42.     In fact, certain commentators have indicated that changing the CEO would have

generated the same “premium” bump to the stock – and one where the Company’s stockholders
wouldn’t end up without any investment.
       43.     Nevertheless, the Individual Defendants have caused Zoe’s Kitchen to enter into
the Proposed Transaction, thereby depriving Plaintiff and other public stockholders of the
Company the opportunity to reap the benefits of Zoe’s Kitchen’s present and future success
The Insufficient Process
       44.     As detailed in the Preliminary Proxy, the process deployed by the Individual
Defendants was flawed and inadequate, was conducted out of the self-interest of the Individual
Defendants, and was designed with only one concern in mind – to effectuate a sale of the Company
to Cava.
       45.     First and foremost, it appears that no proper market check was conducted by the
Company or its financial advisor after Cava had made its initial offer in July of 2018 and requested
exclusivity. Instead, the Preliminary Proxy indicates that the Board relied upon a market check
that was initiated nearly a year beforehand and at that point had been concluded for approximately
four months. Such a failure to conduct a simple market check is even more astounding when one
considers that the Preliminary Proxy admits that, at the time of Cava’s initial bid, the Board
considered the Company to be “not currently for sale.”
       46.     Additionally, while the Preliminary Proxy indicates that a “Special Committee”
was created to facilitate the Board in its strategic review process, this Special Committee was


                                            10
    Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 11 of 30 PageID #: 11




merely lip service to the Board’s proper fiduciary duties. Notably, the Committee was composed
of only two Directors, one of whom, Defendant Dollarhyde is the current Chairman of the
Company Board and had formerly been CEO of the Company for several years, as such, the Special
Committee was not shielded by any improper motivations that such an insider may have had in
entering into the Proposed Transaction. Furthermore, as is apparent from the Preliminary Proxy,
Defendant Dollarhyde was the chief point person for Shaich throughout the sales process, and thus
headed the full Board’s decision making throughout the sales process, as well as that of the Special
Committee, as well being able to direct any negotiations with Shaich and Parent.

        47.     Additionally, the Preliminary Proxy is unclear and/or misleading as to what the
actual powers of the Special Committee are, especially in relation to whether Special Committee
approval was necessary to submit a potential strategic alternative to the full Board, or if it had veto
power over potential strategic alternatives.
        48.     The Preliminary Proxy also fails to elaborate on or disclose the identity of certain
“activist investors” that existed during the sales process, and how they affected the sales process
or the decision to sell the Company.
        49.     Moreover, the Preliminary Proxy fails to elaborate on whether Shaich, through his
indirect holdings in Misada Capital Flagship Fund LP (“Misada”), which owned 16.8% of the
Company at the time, had any influence in the decision making process that led to the entry into
the Proposed Transaction, or what role Misada played in the sales process generally.
        50.     Additionally, the Preliminary Proxy fails to indicate if Shaich, in his earlier
attempts to gain a seat on the Zoe’s Kitchen Board and execute a discussed PIPE agreement, was
given any information that would have unfairly favored Shaich or Parent in the sales process over
potentially interested third parties.
        51.     The Preliminary Proxy is also unclear as to the nature of specific confidentiality
and/or non-disclosure agreements Zoe’s Kitchen entered into with various third parties and Parent
throughout the sales process, if any such agreements were different from one another, the terms of
any included “don’t-ask, don’t-waive” provisions or standstill provisions in those agreements, and


                                               11
    Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 12 of 30 PageID #: 12




if so, the specific conditions, if any, under which such provisions would fall away or prevent parties
from submitting a bid.
        52.      It is not surprising, given this background to the overall sales process, that it was
conducted in a completely inappropriate manner, with an obvious end-goal of a Cava transaction.
For example, neither the Board nor the so-called independent Special Committee thought it proper
to conduct a market check at any point after Cava’s initial indication of interest to determine if any
interested third parties existed at that time.
The Proposed Transaction
53.   On August 17, 2018, the Company issued a press release announcing that Zoe’s Kitchen

had agreed to be acquired by Cava in the Proposed Transaction. The press release states, in

relevant part:

        August 17, 2018, Plano, TX: Zoe’s Kitchen, Inc., (“Zoe’s Kitchen” or the
        “Company”) (NYSE: ZOES), a fast-casual restaurant group with 261 domestic
        restaurant locations, today announced that it has entered into a definitive agreement
        to be acquired in a transaction by privately held Cava Group, Inc., (“CAVA”) a
        fast-growing Mediterranean culinary brand with 66 restaurants. The combined
        companies will have 327 restaurants in 24 states throughout the U.S.

        Under the terms of the agreement, Zoe’s Kitchen shareholders will receive $12.75
        in cash for each share of common stock they hold. This represents a premium of
        approximately 33% to Zoe’s Kitchen’s closing share price on August 16, 2018 and
        a premium of approximately 33% to Zoe’s Kitchen 30-day volume weighted
        average price ended on August 16, 2018, and an enterprise value of approximately
        $300 million.

        The acquisition of Zoe’s Kitchen will be financed through a significant equity
        investment in CAVA led by Act III Holdings, the investment vehicle created by
        Ron Shaich, founder, chairman, and former CEO of Panera Bread, and funds
        advised by The Invus Group, with participation from existing investors SWaN &
        Legend Venture Partners and Revolution Growth.

        After closing, Brett Schulman, current Chief Executive Officer of CAVA, will
        serve as Chief Executive Officer of the combined company and will work closely
        with the existing leadership teams at Zoe’s Kitchen and CAVA to oversee their
        growth and evolution. Ron Shaich will serve as Chairman of the combined
        company.




                                                 12
Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 13 of 30 PageID #: 13



  COMMENTS BY LEADERSHIP

  Kevin Miles, Zoe’s Kitchen Chief Executive Officer said: “Zoe’s Kitchen Board of
  Directors and Management are pleased to announce today’s transaction. Our
  mission was to deliver the highest value obtainable for our shareholders and
  pursuant to the transaction announced today our shareholders will be receiving a
  substantial premium to the Company’s unaffected stock price. I am proud of the
  significant work the team has executed over recent years to grow the Zoe’s Kitchen
  footprint, build brand affinity and secure a leadership position in the Mediterranean
  and better-for-you category. These efforts made it an attractive candidate for a
  transaction of this kind. I’d like to thank each and every team member who will
  continue to make Zoe’s Kitchen a differentiated dining experience every day.”

  Brett Schulman, CAVA Chief Executive Officer said: “Today’s announcement is
  an exciting milestone for CAVA, and we’re thrilled to welcome Zoe’s Kitchen to
  our family. Together, these two brands are united by a shared heritage and passion
  for exceptional Mediterranean cuisine. Now with the addition of Zoe’s Kitchen,
  we will be able to broaden our geographic footprint and meet the needs of even
  more guests — whether in Bethesda or Birmingham, Plano or Pasadena — who
  crave delicious, healthy food without compromise. As part of the CAVA family,
  Zoe’s Kitchen will benefit from CAVA’s track record of bold culinary innovation
  and leveraging data and technology to drive growth and convenience.”

  Ron Shaich, Act III Holdings Chief Executive, CAVA board member, and CAVA
  investor said: “As a close observer of the fast-casual restaurant industry, I am
  thrilled at the prospect of what CAVA and Zoe’s Kitchen can accomplish together.
  Together these businesses will create the leading company in one of the most
  important categories in fast casual today — Mediterranean — with the capabilities
  to drive extraordinary customer satisfaction and powerful growth.”

  TERMS

  Consummation of the merger is subject to certain closing conditions, including the
  adoption of the merger agreement by the holders of a majority of the Company’s
  outstanding common stock, and the expiration or early termination of all applicable
  waiting periods under the HSR Act. CAVA has agreed to pay to the Company a
  $17 million termination fee if the merger agreement is terminated under certain
  circumstances and the merger does not occur. The parties expect the merger to
  close in the fourth quarter of 2018.

  Under the terms of the merger agreement, the Company is permitted to actively
  solicit, for a 35-day period, alternative acquisition proposals from potential buyer
  and business combination candidates. There can be no assurance that any superior
  proposals will be received during this solicitation process or that any alternative
  transaction providing for a superior proposal will be consummated. Except as may
  be required by law, the Company does not intend to disclose any developments



                                       13
   Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 14 of 30 PageID #: 14



       with respect to such a solicitation process unless and until the Company’s board of
       directors determines that it has received a superior proposal. The Company would
       be required to pay to CAVA an $8.5 million termination fee if the Company
       terminates the merger agreement to accept a superior proposal under certain
       circumstances.

       The Company’s Board of Directors has determined that the merger agreement with
       CAVA is fair to and in the best interests of the Company and the holders of the
       Company’s common stock.

       Zoe’s Kitchen also announced that it will not hold its previously scheduled second
       quarter 2018 earnings conference call and web simulcast on the morning of Friday,
       August 17 and will not issue a press release with second quarter 2018 financial
       results. The Company expects to file its quarterly report with second quarter 2018
       financial results on or before August 20, 2018.

       TRANSACTION ADVISORS

       Piper Jaffray served as financial advisor to Zoe’s Kitchen, and Greenberg Traurig,
       LLP acted as legal advisor to Zoe’s Kitchen on the transaction.

       Morgan Stanley & Co. LLC acted as financial advisor to Act III Holdings (Ron
       Shaich) and The Invus Group. Citigroup Global Markets Inc. acted as financial
       advisor to CAVA. Skadden, Arps, Slate, Meagher & Flom acted as legal advisors
       to CAVA. Sullivan & Cromwell and Simpson Thacher & Bartlett served as legal
       advisors to Act III Holdings (Ron Shaich) and The Invus Group, respectively.

The Inadequate Merger Consideration

       54.    As set forth above, the consideration to be provided pursuant to the Proposed

Transaction significantly undervalues the Company.        The merger consideration does not

adequately reflect the intrinsic value of the Company. Moreover, the merger consideration does

not adequately take into consideration how the Company is performing, considering increases in

revenues reported by the Company recent quarters of the past financial year. Notably, the

Company has traded as high as $17.65 in the last year and its IPO price was $15.00 per share.

       55.    Furthermore, the hedge fund, PW Partners Atlas Fund, filed a Schedule 13D stating

that the proposed Cava deal “undervalues” the Company. The IPO price of the stock was $15.00




                                           14
    Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 15 of 30 PageID #: 15



and just two years ago, the stock was trading above $35 a share. More recently, its 52-week high

was $17.65, more than 35% above the deal price.

       56.     Commentators have also focused on the fact that the Company has not been given

adequate time to mature in its market and if given such time, would show marked improvement.

Thus, the opportunity to invest in such Company is a great coup for Cava; however, but it undercuts

the foresight and investment of Plaintiff and all other public stockholders who have done the same.

       57.     Moreover, post-closure, Zoe’s Kitchen stockholders will be completely cashed out

from any and all ownership interest in the Company, forever foreclosing them from receiving any

future benefit in their investment as Zoe’s Kitchen continues on its upward financial trajectory.

       58.     It is apparent from these statements and the facts set forth herein that this deal is

designed to maximize benefits for Cava at the expense of Zoe’s Kitchen and Zoe’s Kitchen’s

stockholders, which indicates that Zoe’s Kitchen stockholders were not an overriding concern in

the formation of the Proposed Transaction.

Preclusive Deal Mechanisms

       59.     The Merger Agreement contains certain provisions that unduly benefit Cava by

making an alternative transaction either prohibitively expensive or otherwise impossible.

Significantly, the Merger Agreement contains a termination fee provision that requires Zoe’s

Kitchen to pay $8.5 million to Cava if the Merger Agreement is terminated under certain

circumstances. Moreover, under one circumstance, Zoe’s Kitchen must pay this termination fee

even if it consummates any Acquisition Proposal (as defined in the Merger Agreement) within 12

months following the termination of the Merger Agreement. The termination fee will make the

Company that much more expensive to acquire for potential purchasers. The termination fee in




                                             15
    Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 16 of 30 PageID #: 16



combination with other preclusive deal protection devices will all but ensure that no competing

offer will be forthcoming.

       60.     Once the brief 35-day go-shop period expired, the Merger Agreement contained a

“No Solicitation” provision that now restricts Zoe’s Kitchen from considering alternative

acquisition proposals by, inter alia, constraining Zoe’s Kitchen’s ability to solicit or communicate

with potential acquirers or consider their proposals. Specifically, the provision prohibits the

Company from directly or indirectly soliciting, initiating, proposing or inducing any alternative

proposal, but permits the Board to consider an “bona fide written Company takeover Proposal” if

it constitutes or is reasonably calculated to lead to a “Superior Proposal” as defined in the Merger

Agreement.

       61.     Moreover, the Merger Agreement further reduces the possibility of a topping offer

from an unsolicited purchaser. The Individual Defendants agreed to provide Cava information in

order to match any other offer, thus providing Cava access to the unsolicited bidder’s financial

information and giving Cava the ability to top the superior offer. Thus, a rival bidder is not likely

to emerge with the cards stacked so much in favor of Cava.

       62.     These provisions, individually and collectively, materially and improperly impede

the Board’s ability to fulfill its fiduciary duties with respect to fully and fairly investigating and

pursuing other reasonable and more valuable proposals and alternatives in the best interests of the

Company and its public stockholders.

       63.     Accordingly, the Company’s true value is compromised by the consideration

offered in the Proposed Transaction.




                                             16
     Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 17 of 30 PageID #: 17



Potential Conflicts of Interest

          64.       The sales process as indicated in the Preliminary Proxy leading up to the Proposed

Transaction indicate serious flaws in the supposed unbiased nature of the decision to enter into the

Proposed Transaction.

          65.       First and foremost, as mentioned above and in the Preliminary Proxy, the Special

Committee tasked with overseeing the sales process was conflicted from its inception with the

inclusion of Defendant Dollarhyde.

          66.       In addition, the breakdown of the benefits of the deal indicate that Zoe’s Kitchen

insiders are the primary beneficiaries of the Proposed Transaction, not the Company’s public

stockholders. The Board and the Company’s executive officers are conflicted because they will

have secured unique benefits for themselves from the Proposed Transaction not available to

Plaintiff and the public stockholders of Zoe’s Kitchen.

          67.       Certain insiders stand to receive massive financial benefits as a result of the

Proposed Transaction. Notably, Company insiders, including the Individual Defendants, currently

own large, illiquid portions of Company stock that will be exchanged for significant stakes in the

combined corporation upon the consummation of the Proposed Transaction.

                                                            Amount and Nature of
Name and Address of Beneficial Owner                        Beneficial Ownership         Percent (%)
Misada Capital Flagship Fund LP(1)                                           3,295,334                 16.8%
Brown Capital Management, LLC(2)                                             3,275,774                 16.7%
Vintage Capital Management, LLC(3)                                           1,950,000                  9.9%
PW Partners Atlas Fund II LP(4)                                              1,262,114                  6.4%
Morgan Stanley(5)                                                            1,419,340                  7.2%
BlackRock, Inc.(6)                                                           1,205,407                  6.2%
Armistice Capital, LLC(7)                                                    1,000,000                  5.1%
Kevin Miles(8)                                                                 395,924                  2.0%
Sunil Doshi(9)                                                                  82,577                    *
James Besch(10)                                                                 55,380                    *
Michael Todd(11)                                                                35,535                    *
Greg Dollarhyde(12)                                                            163,188                    *
Sue Collyns(12)                                                                 22,521                    *
Thomas Baldwin(12)                                                              16,854                    *
Alec Taylor(12)                                                                 15,288                    *



                                                17
       Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 18 of 30 PageID #: 18



Cordia Harrington(12)                                                                                  13,698                          *
All executive officers and directors as a group
  (9 total)                                                                                           801,937                        4.1%



         68.     Notably Misada, an entity in which Shaich has an indirect ownership in, controls

nearly 17% of the Company.

         69.     Furthermore, upon the consummation of the Proposed Transaction, each

outstanding Company option, will be canceled and converted into the right to receive cash

consideration.

         70.     Additionally, upon the consummation of the Proposed Transaction, each

outstanding Company restricted stock unit (“RSU”), will be canceled and converted into the right

to receive cash consideration.

         71.     As detailed below, certain of the Individual Defendants and Company insiders own

millions of dollars in large illiquid blocks of Zoe’s Kitchen stock and/or options, RSUs, and/or

other equity awards, which will be paid out as follows under the terms of the Proposed Transaction:

                    Number of                                                                                  Total
                     Shares              Total           Number of           Total       Number of        Consideration         Aggregate
                    Subject to       Consideration       Company         Consideration   Company          for Company         Consideration
                    Company          for Company           RSU           for Company     Restricted         Restricted        for Company
Name                 Options            Options           Awards         RSU Awards       Shares              Shares             Awards
Kevin Miles           454,688    $                   0      55,416   $        706,554       36,800    $        469,200    $      1,175,754
Sunil Doshi           165,250    $                   0      20,704   $        263,976       19,516    $        248,829    $        512,805
James Besch            50,325    $                   0       5,687   $         72,509            0    $              0    $         72,509
Michael Todd           62,640    $                   0       5,687   $         72,509            0    $              0    $         72,509
Cordia Harrington           0    $                   0       5,885   $         75,034            0    $              0    $         75,034
Alec Taylor                 0    $                   0       5,885   $         75,034            0    $              0    $         75,034
Thomas Baldwin              0    $                   0       5,885   $         75,034            0    $              0    $         75,034
Sue Collyns                 0    $                   0       5,885   $         75,034            0    $              0    $         75,034
Greg Dollarhyde             0    $                   0       5,885   $         75,034            0    $              0    $         75,034

         72.     Moreover, certain employment agreements with all Zoe’s Kitchen executives are

entitled to severance packages should their employment be terminated under certain

circumstances. These ‘golden parachute’ packages are significant, and will grant each director or

officer entitled to them millions of dollars, compensation not shared by Zoe’s Kitchen common


                                                             18
       Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 19 of 30 PageID #: 19



stockholders. Specifically, such golden parachute compensation will be paid out to Company

insiders as follows:


                                                                     Perquisites/
Name                   Cash ($)(1)           Equity ($)(2)          Benefits ($)(3)             Total ($)
Kevin Miles    $              1,750,488 $             1,175,754 $                 15,294 $             2,941,536
Sunil Doshi    $                838,420 $               512,805 $                 11,588 $             1,362,813
James Besch    $                264,974 $                72,509 $                  7,725 $               345,208
Michael
  Todd         $                 303,750 $               72,509 $                     9,331 $               385,590

         73.       It is no wonder that, in light of the extremely lucrative profits for themselves, the

Board allowed the Company to be sold far under its proper value in order to secure a quick sale.

         74.       Thus, while the Proposed Transaction is not in the best interests of Zoe’s Kitchen

stockholders, it will produce lucrative benefits for the Company’s officers and directors.

The Materially Misleading and/or Incomplete Preliminary Proxy Statement

         75.       On September 25, 2018, the Company filed with the SEC a materially misleading

and incomplete Preliminary Proxy Statement that failed to provide the Company’s stockholders

with material information and/or provides them with materially misleading information critical to

the total mix of information available to the Company’s stockholders concerning the financial and

procedural fairness of the Proposed Transaction.

         Omissions and/or Material Misrepresentations Concerning the Sales Process Leading up
         to the Proposed Transaction

         76.       Specifically, the Preliminary Proxy fails to provide material information

concerning the process conducted by the Company and the events leading up to the Proposed

Transaction. In particular, the Proxy fails to disclose:

                   a. The Preliminary Proxy fails to disclose sufficient information regarding the

                      number and nature of all confidentiality agreements entered into between Zoe’s

                      Kitchen and any interested third party (including Parent and its affiliates) during



                                                   19
Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 20 of 30 PageID #: 20



           the sales process, if their terms differed from one another, and if they contained

           “don’t-ask, don’t-waive” or standstill provisions, and if so, the specific

           conditions, if any, under which such provisions would fall away or prevent

           parties from submitting a bid;

        b. The Preliminary Proxy fails to adequately disclose information regarding why

           no further market check was conducted at the time Shaich presented an interest

           in acquiring the Company;

        c. The Preliminary Proxy fails to disclose the basis for creating a Special

           Committee that contained Defendant Dollarhyde and was therefore, not

           independent;

        d. The Preliminary Proxy fails to adequately identify the powers and

           responsibilities of the Special Committee, and if approval of the Special

           Committee was required before a transaction would be presented to the full

           Board;

        e. The Preliminary Proxy fails to elaborate upon or disclose the identity of certain

           “activist investors” that existed during the sales process, and how they affected

           the sales process or the decision to sell the Company;

        f. The Preliminary Proxy fails to elaborate upon if Shaich, through his indirect

           holdings in Misada Capital Flagship Fund LP (“Misada”), which owned 16.8%

           of the Company at the time, had any influence in the decision-making process

           that led to the entry into the Proposed Transaction, or what role Misada played

           in the sales process generally; and




                                     20
   Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 21 of 30 PageID #: 21



               g. The Preliminary Proxy fails to indicate if Shaich, in his earlier attempts to gain

                   a seat on the Zoe’s Kitchen Board and execute a discussed PIPE agreement,

                   was given any information that would have unfairly favored Shaich or Parent

                   in the sales process over potentially interested third parties.

       Omissions and/or Material Misrepresentations Concerning Zoe’s Kitchen Financial
       Projections

       77.     The Preliminary Proxy fails to provide material information concerning financial

projections provided by Zoe’s Kitchen management and relied upon by Piper Jaffray in its

analyses. The Preliminary Proxy discloses management-prepared financial projections for the

Company which are materially misleading. The Preliminary Proxy indicates that in connection

with the rendering of Piper Jaffray’s fairness opinion, Piper Jaffray reviewed “reviewed and

analyzed certain information furnished to Piper Jaffray by the Company relating to the business,

operations and prospects of the Company, including the Company Projections provided by

Company management.” Accordingly, the Preliminary Proxy should have, but fails to provide,

certain information in the projections that Zoe’s Kitchen management provided to the Board and

Piper Jaffray. Courts have uniformly stated that “projections … are probably among the most

highly-prized disclosures by investors. Investors can come up with their own estimates of discount

rates or [] market multiples. What they cannot hope to do is replicate management’s inside view

of the company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203

(Del. Ch. 2007).

       78.     The Preliminary Proxy fails to provide material information concerning the

financial projections prepared by Zoe’s Kitchen management. Specifically, the Preliminary Proxy

fails to disclose the material line items for the following metrics: Restaurant Opening Costs,

Adjusted General and Administrative Costs, Restructuring Costs and the Projection Data for the



                                             21
    Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 22 of 30 PageID #: 22



line items used by Piper Jaffray in calculating Unlevered Free Cash Flow in Piper Jaffray’s

Unlevered Free Cash Flow Analysis.

       79.     This information is necessary to provide Company stockholders a complete and

accurate picture of the sales process and its fairness. Without this information, stockholders were

not fully informed as to Defendants’ actions, including those that may have been taken in bad faith,

and cannot fairly assess the process.

       80.     Without accurate projection data presented in the Preliminary Proxy, Plaintiff and

other stockholders of Zoe’s Kitchen are unable to properly evaluate the Company’s true worth, the

accuracy of Piper Jaffray’s financial analyses, or make an informed decision whether to vote their

Company stock in favor of the Proposed Transaction.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by
       Piper Jaffray

       81.     In the Preliminary Proxy, Piper Jaffray describes its respective fairness opinion and

the various valuation analyses performed to render such opinion. However, the descriptions fail

to include necessary underlying data, support for conclusions, or the existence of, or basis for,

underlying assumptions. Without this information, one cannot replicate the analyses, confirm the

valuations or evaluate the fairness opinions:

       82.     With respect to the Selected Public Companies Analysis, the Preliminary Proxy

fails to disclose the following:

               a. The specific benchmark multiples for each analyzed comparable company;

               b. The specific benchmark multiples for Zoe’s Kitchen on a standalone basis.

       83.     With respect to the Selected Precedent Transactions Analysis, the Preliminary

Proxy fails to disclose the following:

               a. The specific date on which each selected transaction closed;



                                            22
    Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 23 of 30 PageID #: 23



                 b. The specific date on which each selected transaction was announced;

                 c. The value of each selected transaction;

                 d. Which selected transactions were chosen for having targets that “operate in the

                    limited service restaurant industry” and which were chosen for having targets

                    that “were go-private transaction in the broader restaurant industry”; and

                 e. The specific benchmark multiples for each transaction.

       84.       With respect to the Discounted Cash Flow Analysis, the Preliminary Proxy fails to

disclose the following:

                 a. the specific inputs and assumptions used to calculate the discount rate range of

                    9.2% to 14.2%, with a mid-point of 11%; and

                 b. the inputs and assumptions underlying the selected EBITDA exit multiples; and

                 c. the terminal values calculated.

       85.       With respect to the Premiums Paid Analysis, the Preliminary Proxy fails to disclose

the following:

                 a. The specific name of the companies involved in each of the 48 transactions; and

                 b. The specific one-day, 30-day, and 60-day premia for each transaction analyzed.

       86.       These disclosures are critical for stockholders to be able to make an informed

decision on whether to vote their shares in favor of the Proposed Transaction.

       87.       Without the omitted information identified above, Zoe’s Kitchen public

stockholders are missing critical information necessary to evaluate whether the proposed

consideration truly maximizes stockholder value and serves their interests. Moreover, without the

key financial information and related disclosures, Zoe’s Kitchen public stockholders cannot gauge




                                              23
    Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 24 of 30 PageID #: 24



the reliability of the fairness opinion and the Board’s determination that the Proposed Transaction

is in their best interests.

                                            FIRST COUNT

                                Claim for Breach of Fiduciary Duties

                                (Against the Individual Defendants)

        88.      Plaintiff repeats all previous allegations as if set forth in full herein.

        89.      The Individual Defendants have violated their fiduciary duties of care, loyalty and

good faith owed to Plaintiffs and the Company’s public stockholders.

        90.      By the acts, transactions and courses of conduct alleged herein, Defendants,

individually and acting as a part of a common plan, are attempting to unfairly deprive Plaintiff and

other members of the Class of the true value of their investment in Zoe’s Kitchen.

        91.      As demonstrated by the allegations above, the Individual Defendants failed to

exercise the care required, and breached their duties of loyalty and good faith owed to the

stockholders of Zoe’s Kitchen by entering into the Proposed Transaction through a flawed and

unfair process and failing to take steps to maximize the value of Zoe’s Kitchen to its public

stockholders.

        92.      Indeed, Defendants have accepted an offer to sell Zoe’s Kitchen at a price that fails

to reflect the true value of the Company, thus depriving stockholders of the reasonable, fair and

adequate value of their shares.

        93.      Moreover, the Individual Defendants breached their duty of due care and candor by

failing to disclose to Plaintiff and the Class all material information necessary for them to make

an informed decision on whether to vote in favor of the Proposed Transaction.




                                                24
    Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 25 of 30 PageID #: 25



       94.     The Individual Defendants dominate and control the business and corporate affairs

of Zoe’s Kitchen, and are in possession of private corporate information concerning Zoe’s

Kitchen’s assets, business and future prospects. Thus, there exists an imbalance and disparity of

knowledge and economic power between them and the public stockholders of Zoe’s Kitchen which

makes it inherently unfair for them to benefit their own interests to the exclusion of maximizing

stockholder value.

       95.     By reason of the foregoing acts, practices and course of conduct, the Individual

Defendants have failed to exercise due care and diligence in the exercise of their fiduciary

obligations toward Plaintiff and the other members of the Class.

       96.     As a result of the actions of the Individual Defendants, Plaintiff and the Class will

suffer irreparable injury in that they have not and will not receive their fair portion of the value of

Zoe’s Kitchen’s assets and have been and will be prevented from obtaining a fair price for their

common stock.

       97.     Unless the Individual Defendants are enjoined by the Court, they will continue to

breach their fiduciary duties owed to Plaintiff and the members of the Class, all to the irreparable

harm of the Class.

       98.     Plaintiff and the members of the Class have no adequate remedy at law. Only

through the exercise of this Court’s equitable powers can Plaintiff and the Class be fully protected

from the immediate and irreparable injury which Defendants’ actions threaten to inflict.

                                        SECOND COUNT

                         Violations of Section 14(a) of the Exchange Act

                                     (Against All Defendants)

       99.     Plaintiff repeats all previous allegations as if set forth in full herein.




                                              25
    Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 26 of 30 PageID #: 26



       100.    Defendants have disseminated the Preliminary Proxy with the intention of soliciting

stockholders to vote their shares in favor of the Proposed Transaction.

       101.    Section 14(a) of the Exchange Act requires full and fair disclosure in connection

with the Proposed Transaction. Specifically, Section 14(a) provides that:

       It shall be unlawful for any person, by the use of the mails or by any means or
       instrumentality of interstate commerce or of any facility of a national securities exchange
       or otherwise, in contravention of such rules and regulations as the [SEC] may prescribe as
       necessary or appropriate in the public interest or for the protection of investors, to solicit
       or to permit the use of his name to solicit any proxy or consent or authorization in respect
       of any security (other than an exempted security) registered pursuant to section 78l of this
       title.

       102.    As such, SEC Rule 14a-9, 17 C.F.R. 240.14a-9, states the following:

       No solicitation subject to this regulation shall be made by means of any proxy
       statement, form of proxy, notice of meeting or other communication, written or
       oral, containing any statement which, at the time and in the light of the
       circumstances under which it is made, is false or misleading with respect to any
       material fact, or which omits to state any material fact necessary in order to make
       the statements therein not false or misleading or necessary to correct any statement
       in any earlier communication with respect to the solicitation of a proxy for the same
       meeting or subject matter which has become false or misleading.

       103.    The Preliminary Proxy was prepared in violation of Section 14(a) because it is

materially misleading in numerous respects and omits material facts, including those set forth

above. Moreover, in the exercise of reasonable care, Defendants knew or should have known that

the Preliminary Proxy is materially misleading and omits material facts that are necessary to render

them non-misleading.

       104.    The Individual Defendants had actual knowledge or should have known of the

misrepresentations and omissions of material facts set forth herein.

       105.    The Individual Defendants were at least negligent in filing a Preliminary Proxy that

was materially misleading and/or omitted material facts necessary to make the Preliminary Proxy

not misleading.



                                            26
    Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 27 of 30 PageID #: 27



       106.     The misrepresentations and omissions in the Preliminary Proxy are material to

Plaintiff and the Class, and Plaintiff and the Class will be deprived of its entitlement to decide

whether to vote its shares in favor of the Proposed Transaction on the basis of complete information

if such misrepresentations and omissions are not corrected prior to the stockholder vote regarding

the Proposed Transaction.

                                           THIRD COUNT

                         Violations of Section 20(a) of the Exchange Act

                                (Against all Individual Defendants)

       107.     Plaintiff repeats all previous allegations as if set forth in full herein.

       108.     The Individual Defendants were privy to non-public information concerning the

Company and its business and operations via access to internal corporate documents, conversations

and connections with other corporate officers and employees, attendance at management and

Board meetings and committees thereof and via reports and other information provided to them in

connection therewith. Because of their possession of such information, the Individual Defendants

knew or should have known that the Preliminary Proxy was materially misleading to Company

stockholders.

       109.     The Individual Defendants were involved in drafting, producing, reviewing and/or

disseminating the materially false and misleading statements complained of herein. The Individual

Defendants were aware or should have been aware that materially false and misleading statements

were being issued by the Company in the Preliminary Proxy and nevertheless approved, ratified

and/or failed to correct those statements, in violation of federal securities laws. The Individual

Defendants were able to, and did, control the contents of the Preliminary Proxy. The Individual

Defendants were provided with copies of, reviewed and approved, and/or signed the Preliminary




                                               27
    Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 28 of 30 PageID #: 28



Proxy before its issuance and had the ability or opportunity to prevent its issuance or to cause it to

be corrected.

       110.     The Individual Defendants also were able to, and did, directly or indirectly, control

the conduct of Zoe’s Kitchen’ business, the information contained in its filings with the SEC, and

its public statements. Because of their positions and access to material non-public information

available to them but not the public, the Individual Defendants knew or should have known that

the misrepresentations specified herein had not been properly disclosed to and were being

concealed from the Company’s stockholders and that the Preliminary Proxy was misleading. As

a result, the Individual Defendants are responsible for the accuracy of the Preliminary Proxy and

are therefore responsible and liable for the misrepresentations contained herein.

       111.     The Individual Defendants acted as controlling persons of Zoe’s Kitchen within the

meaning of Section 20(a) of the Exchange Act. By reason of their position with the Company, the

Individual Defendants had the power and authority to cause Zoe’s Kitchen to engage in the

wrongful conduct complained of herein. The Individual Defendants controlled Zoe’s Kitchen and

all of its employees. As alleged above, Zoe’s Kitchen is a primary violator of Section 14 of the

Exchange Act and SEC Rule 14a-9. By reason of their conduct, the Individual Defendants are

liable pursuant to section 20(a) of the Exchange Act.

       WHEREFORE, Plaintiff demands injunctive relief, in his favor and in favor of the Class,

and against Defendants, as follows:

       A.       Ordering that this action may be maintained as a class action and certifying Plaintiff

as the Class representatives and Plaintiff’s counsel as Class counsel;

       B.       Enjoining the Proposed Transaction;




                                              28
    Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 29 of 30 PageID #: 29



       C.      In the event that Defendants consummate the Proposed Transaction, rescinding it

and setting it aside or awarding rescissory damages to Plaintiff and the Class;

       D.      Declaring and decreeing that the Merger Agreement was agreed to in breach of the

fiduciary duties of the Individual Defendants and is therefore unlawful and unenforceable;

       E.      Directing the Individual Defendants to exercise their fiduciary duties to commence

a sale process that is reasonably designed to secure the best possible consideration for Zoe’s

Kitchen and obtain a transaction which is in the best interests of Zoe’s Kitchen and its stockholders;

       F.      Directing Defendants to account to Plaintiff and the Class for damages sustained

because of the wrongs complained of herein;

       G.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       H.      Granting such other and further relief as this Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

            Plaintiff hereby demands a jury on all issues which can be heard by a jury.


DATED: October 5, 2018.
                                                 Respectfully submitted,


                                                        /s/ Thomas E. Bilek
                                                 Thomas E. Bilek
                                                 TX Bar No. 02313525
                                                 THE BILEK LAW FIRM, L.L.P.
                                                 700 Louisiana, Suite 3950
                                                 Houston, TX 77002
                                                 (713) 227-7720

                                                 Attorneys for Plaintiff

OF COUNSEL:

Evan J. Smith
Marc L. Ackerman


                                                29
   Case 4:18-cv-00706 Document 1 Filed 10/05/18 Page 30 of 30 PageID #: 30



BRODSKY & SMITH, LLC
Two Bala Plaza, Suite 510
Bala Cynwyd, PA 19004
Telephone: 610.667.6200
esmith@brodskysmith.com
mackerman@brodskysmith.com




                                  30
